Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00675-CV

                     In the INTEREST OF N.M.R. and A.P.R.N., Children

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA02765
                     Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
terminating the parental rights of M.R. is AFFIRMED.

       We order no costs assessed because appellant, M.R., is indigent.

       SIGNED February 13, 2019.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice